Citation Nr: 0519231	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a panic disorder with 
agoraphobia (claimed as posttraumatic stress disorder - 
PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1955.  
The veteran was awarded the Combat Infantry Badge (CIB) and 
Korean Service Medal with 3 Bronze Service Stars.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran and his wife testified before 
the undersigned Judge in June 2005.  At that time, the 
veteran submitted additional medical evidence along with a 
signed statement waiving initial consideration of the 
evidence by the RO.  


FINDINGS OF FACT

1.  The veteran served in combat in Korea, receiving the CIB.  

2.  Competent medical evidence demonstrates a diagnosis of 
panic disorder with agoraphobia that is medically linked to 
his active duty service.  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, panic disorder with 
agoraphobia was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits.

Service Connection

The veteran is claiming service connection for panic disorder 
with agoraphobia also claimed as PTSD.  Service connection 
may be granted for disability arising from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran's service personnel records, including Form DD 
214, show that the veteran served in combat in Korea and was 
awarded a CIB and Korean Service Medal with 3 Bronze Service 
Stars.  Combat experience is well documented in the service 
records.  

In the case of a combat veteran, VA will accept as sufficient 
proof of service connection of any disease or injury, alleged 
to have been incurred in or aggravated by service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the facts and circumstances or 
hardships of service even if there is no official record of 
such incurrence and shall resolve every reasonable doubt in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002).  
A combat veteran's claim cannot be denied unless there is 
"clear and convincing evidence" to the contrary as to the 
service incurrence or aggravation element.  By "clear and 
convincing" is meant that there is a "reasonable certainty 
of the truth of the fact in controversy."  See Vanerson v. 
West, 12 Vet. App. 254 (1999).

The veteran's service medical records do not show the 
existence of any nervous problems or treatment for a nervous 
condition during service.  However, the veteran claims that 
his nervous condition, currently diagnosed as panic disorder 
with agoraphobia, started in service.  Specifically, the 
veteran testified before the undersigned Judge in June 2005 
that while serving in Korea with the 45th Infantry Division, 
279th Regiment, he was hospitalized for a nervous condition 
for two to three days.  He again was treated for a nervous 
disorder in service after he returned to the Ft. Benning from 
Korea.  The veteran then testified that he continued to 
experience anxiety problems, including panic attacks 
approximately two to three years after service.  

Despite the lack of medical records showing treatment in 
service, post-service medical show treatment for a nervous 
condition as early as far back as 1966.  A medical statement 
dated in May 1986 from Floyd E. Davis, M.D. indicates that he 
had been treating the veteran for various ailments, including 
nerve problems and phobias since 1966.  VA medical records 
dated in 1985 through 1986 document a diagnosed condition of 
anxiety disorder and dysthymic disorder.  The Board finds 
that the service incurrence of nervous problems is consistent 
with the facts and circumstances or hardships of the 
veteran's combat service and are supported by the subsequent 
medical evidence.  38 U.S.C.A. § 1154(b).  There is no clear 
and convincing evidence contradicting a finding that the 
veteran did not have nerve problems in service.  

In addition, the veteran has continually claimed and 
testified that he had nervous problems since service.  The 
Board notes that the veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  The veteran's statements 
are supported by the post-service medical records which show 
treatment for his nervous condition from 1966 through the 
present.  

As for the issue of whether there is a link between the 
veteran's panic disorder with agoraphobia and active duty 
service, the only etiological opinion of record is the 
February 2004 VA examination report.  After examining the 
veteran and reviewing the claims file, the examiner indicated 
that the veteran had a long history panic attacks which 
started while he was in the service, and the veteran did well 
for some period of time after service.  However, the panic 
attacks started again and reached the point that he started 
going to a mental health clinic, had to quit his job, and 
retire early because of severe panic attacks with 
agoraphobia.  The examiner found that although the veteran 
did not meet the criteria for a diagnosis of PTSD, he did 
diagnose panic disorder with agoraphobia.

The Board finds the VA examiner's opinion to be competent 
medical evidence.  It is supported by the claims file and 
examination of the veteran.  There is no competent medical 
evidence contradicting the VA examiner's opinion.  As such, 
the Board finds that the evidence establishes a link between 
the veteran's panic disorder with agoraphobia and active duty 
service. 

The Board notes that private medical records show varying 
diagnoses including PTSD, chronic anxiety disorder, and panic 
disorder with agoraphobia.  The doctor did not provide a 
basis for the diagnosis of PTSD; however, every diagnosis 
included panic disorder.  Thus, it appears that the panic 
disorder is the more dominant diagnosis.

In short, the Board finds that the evidence of record 
supports the veteran's claim that his panic disorder with 
agoraphobia is related to his period of active service.  Dr. 
Davis' medical statement and the VA examination report dated 
in February 2004, along with the veteran's testimony, 
establish that the veteran's nervous condition /panic 
disorder with agoraphobia was chronic since service.  
Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that the veteran's claim of service 
connection for panic disorder with agoraphobia is warranted.  


ORDER

Entitlement to service connection for panic disorder with 
agoraphobia is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


